  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


TAMAICA HOSKINS,              )
                              )
   Petitioner,                )
                              )      CIVIL ACTION NO.
   v.                         )        3:16cv439-MHT
                              )            (WO)
UNITED STATES OF AMERICA,     )
                              )
   Respondent.                )

                          JUDGMENT

    In accordance with the opinion entered this date,

it is the ORDER, JUDGMENT, and DECREE of the court as

follows:

    (1) The      United     States   Magistrate   Judge's

recommendation (doc. no. 21) is adopted.

    (2) The 28 U.S.C. § 2255 habeas petition (doc. no.

1) is granted as to petitioner’s claim that counsel was

ineffective for failing to file an appeal as requested.

    (3) The 28 U.S.C. § 2255 habeas petition (doc. no.

1) is dismissed without prejudice as to petitioner’s

remaining claims.
       (4) The judgment and sentence in criminal case no.

3:14cr507-MHT will be vacated.                The court will then

enter a new judgment and sentence forthwith.

       (5) Petitioner will be granted the right to file an

out-of-time appeal in criminal case no. 3:14cr507-MHT,

and attorney Everett McRae Urech will be appointed to

represent her on appeal.

       (6) Pursuant to Federal Rule of Appellate Procedure

4(b)(1)(A)(i),        petitioner      must    file    her     notice     of

appeal within 14 days of the re-entry of the judgment

in criminal case no. 3:14cr507-MHT.

       The clerk of the court is DIRECTED to enter this

document     on     the   civil     docket   as   a   final      judgment

pursuant     to   Rule    58   of   the   Federal     Rules      of   Civil

Procedure.

       The clerk of the court is also DIRECTED to file a

copy    of   this    judgment,       along   with     a   copy    of    the

accompanying         opinion,        in      criminal       case        no.

3:14cr507-MHT.




                                     2
This case is closed.

DONE, this the 27th day of June, 2019.

                          /s/ Myron H. Thompson
                       UNITED STATES DISTRICT JUDGE




                        3
